Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.    Applicants’ arguments and amendments filed on 8/16/2021, overcomes the rejections of record. However, examiner has made few changes which is not due to any amendments of prior claims but are necessitated by applicants’ arguments and therefore, the following action is Final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3.	Claims 1-20 are pending in this application.
Claims 14-16, 19, 20 have been withdrawn. 
Claims 1-13, 17, 18 have been rejected.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




5.	Claims 1-13, 17, 18,  are rejected under 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AlA the applicant regards as the invention.
	Claims 1-13, 17, 18 provide for the use of a maltotriosyl transferase, but, since the claims do not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a method without any active, positive steps delimiting how this method is actually made to make the product.

6.	Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AlA the applicant regards as the invention.

7.	Claim 13 is indefinite in the recitation of “molecular weight: about 83,000 (SDS- PAGE)” because it is unclear as to the intended unit of measure, e.g. Daltons or Kilodaltons.
Claim 13 is also indefinite in the recitation of “about 83,000”. The term “about” is a term of degree and the examiner has reviewed the specification and can find no examples or teachings that can be used for ascertaining the variance intended by the 
It is suggested that applicant clarify the meaning of the claim.

8.	Claim 17 recites the limitation "the maltoheptoase production rate and maltotriose production rate”. There is insufficient antecedent basis for this limitation in the claim.

9.	Claim 12 is rejected under 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The invention claims a novel microorganism, Geobacillus sp. APC9669 having accession number NITE BP-770, that is the source of the claimed maltotriosyl transferase. It is noted that the maltotriosyl transferase may be endogenously expressed by the microorganism or recombinantly expressed using the microorganism as an expression host. Since the microorganism is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public. The specification does not disclose a repeatable process to obtain the microorganism and the recited microorganism has not been shown to be publicly known and freely available. The enablement requirements of 35 U.S.C. § 112 

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all
obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.
Patentability shall not be negatived by the manner in which the invention was made.

11.	Claims 1-6, 9-13, 17, 18 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Borchert et al. (WO 2008/092919 A1; cited on the attached Form PTO-892; hereafter “Borchert”) (alternatively), in view of NPL BISUY3 ( UniportKB/TrEMBL [online], Accessin No.B1SUY3, 20-May-2008 uploaded, [retrieved on 2010- 04-13] DE: SubName: Full- Alpha amylase catalytic region, OS: Geobacillus sp. WCH70) (Hereinafter NPL BISUY3 ; UniProt Accession Number C5D6S5, November 2010; cited on the attached Form PTO-892; hereafter “UniProt C5D6S5’) in view of evidence given by Annexures 1-3 (in OA appendixes filed on 11/27/2018 and in particular OA appendix filed 11/27/2018 4 pages).

12.	Regarding claims 1-6, 9-11, 17, 18, Borchert discloses that alpha-amylases constitute a group of enzymes that catalyze hydrolysis of starch and other linear and branched 1,4-glucosidic oligo- and polysaccharides (page1, lines 11-13). It is to be noted that Borchert discloses that alpha-amylase can be used in the food processing industry including baking the alpha-amylase into a dough (paragraph bridging pp. 2-3).
The difference between Borchert and the claimed invention is that Borchert does not disclose a polypeptide as recited in the claims.

13.	Regarding claims 1-6, 9-11, 17, 18, NPL BISUY3 teaches a 767 amino acid polypeptide isolated from Geobacillus sp. WCH 70 having alpha amylase activity (page 1 5-9th lines from top). NPL BISUY3 contains 767 amino acid polypeptide isolated from Geobacillus sp. WCH 70 that has greater than 99% amino acid sequence identity to SEQ ID no 3 of the presently claimed invention as also evidenced by Annexures 1-3 and also applicants own specification (at least in [0030], [0072], See sequence alignment in OA appendix filed 11/27/2018 containing 4 pages: Qy is the SEQ ID # 8 of 13982923 which is identical to SEQ ID#3 of this application 15/063962 which is CIP of 13/982923 vs Db is C5D656 which is BISUY3 and NPL BISUY3 with 767 amino acid containing peptide or any peptide having less 34 N-terminal amino acid of NPL BISUY3 which is claimed SEQ ID#3 having greater than 99% homology). 
However, NPL BISUYS3 does recite the first 34 amino acid from Geobacillus sp. (C5D656 , NPL BISUY3) is not present in SEQ ID#3 (Geobacillus sp. APC9669) which is signal peptide as evidenced by applicants own specification (in [0072] of PGPUB and 
It is also to be noted that applicants have own disclosure that SEQ ID # 2 derived from cloning base sequence (SEQ ID #1) of the gene obtained by original cloning of Geobacillus sp. APC9669. Therefore, NPL BISUYS3 which is identical to SEQ ID #2 (767 amino acid) and identical to claimed SEQ ID #3 (less 34 amino acids at the N-terminal site compared to NPL BISUYS).
In this instance, therefore, the claim is broadly and reasonably interpreted as encompassing the maltotriosyl transferase of B1 SUY3 recombinantly expressed and isolated using Geobacillus sp. APC9669 as an expression host.
Therefore, the claimed “enzyme product” is broadly and reasonably interpreted as being the maltotriosyl transferase of B1SUY3.
However, even if the sequences have been reported earlier by the prior art by NPL BISUYS, the methods and related to substrate specificity of the maltotriosyl transferase enzyme and reaction conditions have not been reported for the claimed peptide having SEQ ID#3 by any prior arts of record.
However, it is to be noted that although NPL BISUY3 with 767 amino acid containing peptide or any peptide having less 34 N-terminal amino acid of NPL BISUYS3 which is claimed SEQ ID#3 (greater than 99% homology as discussed above) does not specifically teach the polypeptide exhibits the functional characteristics and 

14.	Regarding claim 12, as noted above, the claim is broadly and reasonably interpreted as a “product-by-process’”. According to MPEP 2113, “If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” The polypeptide of NPL BISUY3 (UniProt CSD6S5) is encompassed by the claim when the polypeptide of NPL BISUY3 (UniProt CSD6S5)  is considered to be recombinantly produced by Geobacillus sp. APC9669.

15.	Regarding claim 13, based on an average molecular weight of an amino acid is 110 Da, the polypeptide of NPL BISUY3 who teaches 767 amino acids containing polypeptide will have approximately about mol. wt. 84 kDa which encompasses about 83,000 as claimed in claim 13.

At the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the references of Borchert and NPL BISUY3 ( UniProt C5D6S5)  to use the polypeptide of UniProt C5D6S5 to process a food comprising starch and other linear and branched 1,4-glucosidic oligo- and polysaccharides.
 One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to do this because Borchert et al. teaches alpha-amylases catalyze hydrolysis of starch and other linear and branched 1,4-glucosidic oligo- and polysaccharides and are used in the food processing industry. One would have had a reasonable expectation of success to use the polypeptide of NPL BISUY3 (UniProt C5D6S5) to process a food comprising starch and other linear and branched 1,4-glucosidic oligo- and polysaccharides because of the teachings of Borchert and NPL BISUY3 (UniProt C5D6S5). Therefore, the use of claims 1-6, 9-11, 13, 17, 18, would have been obvious to one of ordinary skill in the art at the time of the invention.

16. 	Claims 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Borchert et al. (WO 2008/092919 A1; cited on the attached Form PTO-892; hereafter “Borchert”) in view of NPL BISUY3 ( UniportKB/TrEMBL [online], Accessin No.B1SUY3, 20-May-2008 uploaded, [retrieved on 2010- 04-13] DE: SubName: Full-Alpha amylase catalytic region, OS: Geobacillus sp. WCH70) (Hereinafter NPL BISUYS3 ) in view of evidence given by Annexures 1-3 (in OA appendixes filed on 11/27/2018 and in particular OA appendix filed 11/27/2018 4 pages) as applied to claim 1 and further as evidenced by Verbanac et al. USPN 4052226.

17.	 Regarding claims 7, 8, claims 7, 8 depend on claim 1 and NPL BISUY3 with
767 amino acid containing peptide or any peptide having less 34 N-terminal amino acid of NPL BISUYS3 which is claimed SEQ ID#3 is silent about the saccharification of a saccharide ingredient used for producing beer or beer-like beverage.
It is to be noted that the second part which is the production of “indigestible saccharide” from polysaccharides or oligosaccharide having alpha 1, 4 glucoside bonds can be the substrate for the disclosed maltotriosyl transferase of B1SUY3 which is broadly and reasonably interpreted as being the claimed maltotriosyl transferase enzyme as disclosed above.
It is known that saccharide ingredients are wheat, barley, corn starch etc. having alpha 1, 4 glucosidic bond as is evidenced by Verbanac et al. (col 3 lines 56-62) and therefore, can be the substrate for maltotriosyltransferase enzyme.

Response to arguments
18.	Applicants’ arguments overcome the rejections of record. Therefore, a new ground of rejection has been made to make non final. 

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792